DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants elected group II, claims 21-22 without traverse, in response to Restriction Office Action has been received and entered.
Claims 2, 9-12, 20, 26-28 have been cancelled.
Applicants also added one new claim 29.
Claims 1, 3-8, 13-19, 21-25 and 29 are pending.
Applicants amended claims and renumbered dependent claims in response to Restriction.
It is noted that the new groups need to be restrict and regroup based on the new regrouping and numbering of claims. 
Group I, claims 1, 3-8, 13, 15-19, 21 and 29, drawn to a method of screening for a humoral immunity and making antibody thereof.
Group II, claims 22 and 14, drawn to a method of treating an infection, disease, or condition in a subject by administering an engineering monoclonal antibody having the form of glycosylation in the Fc region of the antibody.
Group III, drawn to a method of predicting HIV rebound viremia in a subject by comparing the level of glycoprotein 120-specific IgG-G2 glycoform antibody and administering anti-retro viral agent to the subject. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-III lack unity of invention because even though the inventions of these groups require the technical feature of identifying the signature of clinical outcome in the subject by determining at least one antibody in said subject, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wicker et al. (J. Lab. Med.  2009 Vol. 33:223-227; English Abstract), and Lai et al. (US 20150284451).  As to group I, Wicker et al. screen German medical students for humoral immunity. Wicker et al. use a plurality of antigens, e.g. HIV, hepatitis, hepatitis B, measles, mumps, varicella, rubella in testing the students blood and comparing signature profiles, e.g. IgG-antigen response.  As to group II, Lai et al. disclose . 
12.	A telephonic interview with attorney Mr. Resnick on 2/2/2021, applicants agreed for the supplemental restriction in view of the amendment and renumbering of claims. Applicants elected group I, claims 1, 3-8, 13, 15-19, 21 and 29, for prosecution without traverse. 
13.	Accordingly, claims 14 and 22-25 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 6, line 3, the term “e.g. parasites, virus, bacteria”, imposes uncertainty with respect to metes and bounds. Please clarify.  For prior art purpose, the Office would consider HIV virus.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 1 does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of screening for a humoral immunity in a subject for a clinical outcome of a disease by measuring particular molecules, i.e. analyzing the antibody sample in the subjects and correlating the property or characteristic of the antibody sample and determining the correlation with the clinical outcome

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring antibody sample molecules in the samples, and correlating the results from the measured samples to the clinical outcome. The current invention indeed applies a “law of nature”, i.e. measuring natural occurring molecule, i.e. glycosylated antibody and abstract idea of correlation (comparing). 

For example, Mahan et al. (PLoS 2016:e1005156; March 2016; IDS reference) have performed the same steps within judicial exception enumerated as law of nature as well as abstract idea, such as measuring the antibody samples from HIV, influenza infected patients and observed different profiles of the antibodies among the patient (page 3-4 ; Figure 1B and page 24). The step measuring the antibody samples (including results of glycan profiling) is recited at a high level of generality, and merely invoke for a measuring and profiling antibody samples.   Taken together, these steps are insignificant extra-solution activities.

As to any additional element integrated into a practical application, the determining clinical outcome of the subject is not sufficient constituting an extra significant activity because the clinical outcome is part of the correlation, i.e. natural occurring molecule vs. illness under Mayo vs. Prometheus case law (2012; See above). 

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. The instant clinical determining steps 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Valenta et al. (US 20160011193).

Valenta et al. teach screening humoral immunity signature for a clinical outcome of HIV disease in a subject.  Valenta et al. teach collected antibody samples from the subject, assaying a property or characteristic of the antibody, i.e. IgG or IgM or both, determining the outcome of the subject, i.e. infected or control, and correlating the characteristic of the IgG/IgM to the status of the subject, i.e. presence of a positive or negative correlation of IgG and IgM (See section 0158; Figure 4 shows that IgG and IgM reactivity profiles to gp120 of individuals having no HIV). 

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Scientific Reports  2015 5:7648 total 11 pages).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  21, 3-8, 29, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahan et al. in view of Hiatt et al. (US 20130149300).

Mahan et al. teach a method of characterizing antibodies in patients in response to infectious diseases, e.g. HIV and influenza (clinical outcome). Mahan et al. collected antibody samples 

Mahan et al. also observed “elevated IgG antibody is glycosylated at a single asparagine residue at the constant region (Fc)…..data from the monoclonal therapeutic community suggests that these changes potentially alter the inflammatory profile and effector functions of the antibody… agalactosylated monoclonal therapeutics are known to drive enhanced complement binding and activation”(see page 2). Mahan also found out that gp120-specific antibody glycosylation profiles were associated with differential clinical progression profiles.  However, Mahan et al. do not explicitly teach synthesizing monoclonal antibody having the characteristic of above glycosylated antibody. 

Hiatt et al. teach a method of synthesizing a monoclonal antibody for use with an antibodfy-mediated immune response to an infections, diseases, or condition; and the engineered monoclonal antibody having a humoral immunity signature in the form of desired glysylation in the Fc region of the antibody (see section 0018). Hiatt et al. found out that the glycosylation engineered antibody has altered biological activity as compared to a non-glycosylation-engineered monoclonal antibody and teach administering this glycan-optimized monoclonal antibody to treat infectious disease (See section 0003).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivated Mahan et al. to engineering glycan-modified monoclonal antibody having a similar humoral immunity signature correlating with 


Comment: with regard to the preamble, “the engineered antibody having a humoral immunity signature in the form of desired glycosylation in the Fc region of the antibodies, “[i]f the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).  It is suggested that applicants recites feature of glycosylation of Fc region in the body of the claim, i.e. step, to breathe vitality to the claimed invention. Thus far, examiner still construed this feature in the steps (e.g. step (b) or step (d))(see above). 

With regard to claim 6-8, the clinical outcome can be considered on the HIV patients treated with antiretroviral therapy, i.e. faster pathogen clearance and relieve symptom (see above). 

With regard to claim 13, Hiatt et al. teach assaying the glycosylation Fc region of the antibody (see above).

With regard to claim 15, Mahan et al. also teach assessing chronic HIV patients with the clinical parameters, including Antibody dependent NK cell activation (ADNKA); Antibody-dependent cellular cytotoxicity (ADCC); Antibody-dependent cellular phagocytosis (ADCP); Antibody-dependent complement deposition (ADCD) and Antibody dependent macrophage phagocytosis (ADMP) (See page 4; also Figure 1C).

The followings are references pertinent to the invention but are not cited as prior art. 

“Proteomics-directed cloning of circulating antiviral human monoclonal antibodies”.

(2) 	Bornholdt et al. (Science  2016 (March) 351: 1078-1083) “Isolation of potent neutralizing antibodies from a survival of the 2014 Ebola virus outbreak”.

(3) 	Wine et al. (PNAS  2013 110: 2993-2998) “Molecular deconvolution of the monoclonal antibodies that comprise the polyclonal serum response”. 

					Conclusion 

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641